Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Danny Ray Cline, Appellant                            Appeal from the 76th District Court of
                                                      Titus County, Texas (Tr. Ct. No. 36,383).
No. 06-13-00004-CV        v.                          Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Carter
Guaranty Bond Bank, et al., Appellees                 participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Danny Ray Cline, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 24, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk